 1                                                 Judge:                  Christopher M. Alston
                                                   Chapter                 7
 2
                                                   Hearing Date:           July 26, 2019
 3                                                 Hearing Time:           9:30 a.m.
                                                   Hearing Place:          7206 U.S. Courthouse
 4                                                                         700 Stewart St
                                                                           Seattle WA 98101-1271
 5                                                 Response Date:          July 19, 2019
 6

 7                                 UNITED STATES BANKRUPTCY COURT
 8                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     In re:                                                   Chapter 7
10
     NOAH N. KEABLES                                          No. 14-11665-CMA
11
                                                Debtor.       TRUSTEE’S RESPONSE TO ORDER TO
12                                                            SHOW CAUSE
13

14
              I was appointed as the Chapter 7 trustee in this case on March 7, 2014. The Court entered an order
15
     on July 2, 2019 requiring me to show cause why this case should not be closed because of the amount of
16
     elapsed time in which there was no activity on the docket. The Court also had indicated concern about
17

18
     whether I had a practice of keeping cases open in the hope that the value of the debtor’s house would

19   appreciate sufficiently to become an equity sale. This is my response to those concerns.

20   1.       I do not have a policy of keeping cases open simply to allow real properties to appreciate.
21
              This is the simpler question to answer. I can certainly understand the Court’s concern about the
22
     passage of time in the case with no action on the docket, but I do not and have never kept cases open simply
23
     to reap the benefit of appreciation over time. There are several reasons for this.
24
              In the first place, although looking back over the last several years it appears that real property
25

     appreciation is inexorable, there are no guarantees that it will either continue or be steady into the future.
26

27   In the 28+ years that I have been on the panel, I have seen at least three periods of persistent and in one

28   case, precipitous decline in real property values in the Seattle metropolitan area – in the early 1990’s after

29
                                                                                      Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                        303 N. 67th Street
                                                                                            Seattle WA 98103
     Page 1                                                                                    (206) 623-4382
     the Iraq invasion of Kuwait; after the dot.com bust and 9/11 when Boeing laid off 30,000+ workers; and
 1

     for a prolonged period from 2007 through almost 2012 after the collapse of the home loan bubble. None of
 2

 3   these periods was foreseeable immediately prior to its arrival.

 4             Secondly, keeping a case open but doing nothing on it still requires a not-insignificant amount of

 5   administrative effort of which the Court may not be aware – as a panel trustee, I am required by the UST
 6
     to perform quarterly reviews of our cases and file annual detailed reports. In addition, the UST asks us to
 7
     provide more detailed reports on our older cases at least once a year and sometimes more frequently than
 8
     that. While the case is open, there is often a continual set of issues relating to the house raised by debtors,
 9
     their counsel, lenders and sometimes potential buyers. The possibility of appreciation is simply too remote
10

11
     to justify the effort of keep a case open simply for that reason.

12   2.        As a general matter, I do keep cases open for many reasons other than the hope of

13   appreciation.
14
               There are numerous reasons why I might keep a case open without a lot of activity showing on the
15
     docket.
16
               In the first place, since property values are subjective at best, I would normally expect to market a
17
     property for at least 120 days (and longer if it includes the November to January holiday of slow marketing
18

     activity), to allow time for the market to set the price.
19

20             Secondly, sometimes, the debtor may have an unrelated issue that requires me to keep the case

21   open – for example, it might be a personal injury case, or a title issue relating to the property.

22             Third, in some cases (such as this one) I may have difficulty getting basic information from the
23
     debtor or from a lender or some third party.
24
               Fourth, in some cases (also as in this one) there may be difficulties relating to marketing a particular
25
     property, such as the property’s appearance, special needs of the debtor or his/her family.
26
               Fifth, in almost every short sale case in which the debtor is not surrendering the property, I make a
27

28
     judgment about whether the debtor is likely to have the economic strength to service the secured debt. At

29
                                                                                         Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                            303 N. 67th Street
                                                                                                Seattle WA 98103
     Page 2                                                                                        (206) 623-4382
     the beginning of the last cycle in 2009-10, I had a few debtors who had expensive houses that were several
 1

     hundred thousand dollars underwater, but they had lucrative positions with high-tech companies and had
 2

 3   the financial strength post-discharge to wait out the real estate cycle, or negotiate with their lender. In those

 4   cases I filed NDRs almost immediately.

 5            In other cases where the debtor is behind in their payments and perhaps is unemployed, I would
 6
     hold the case open to see what would happen. If after a period of time it was clear that they had recovered
 7
     and were current on their payments, I would file an NDR.
 8
              For a period of time until fairly recently, debtor’s counsel would routinely assert that the debtors
 9
     intended to do a loan modification to allow them to keep the house. In those cases, I would ask for
10

11
     documentation that they had actually applied for the loan modification. If they did, I would wait to see if

12   they received it. If they supplied me with documentation that they had received it, I would wait for a few

13   months to see if they could meet the terms of the modification. If they could I would file an NDR; if not, I
14
     would take steps to list the property.
15
              In other cases, after a period of time, the debtor would decide that he or she would like to make
16
     some money by doing a short sale themselves. In that case, once they listed their property, I would take
17
     action to complete the short sale on behalf of their creditors.
18

     3.       In this case, there were multiple and recurring reasons to keep the case open.
19

20            This case was filed on March 7, 2014. The debtor scheduled the house at a value of $272,754,

21   subject to an encumbrance held by Washington Federal Bank in the amount of $259,376. The 341 hearing

22   was held on April 10, 2014. At the hearing, the debtor Noah Keables testified that he was surrendering the
23
     house as he had scheduled, and mentioned that his soon to be ex-wife was living there and had agreed at
24
     their divorce mediation that she would also file bankruptcy and agree to surrender the house; however, he
25
     cautioned that he didn’t know from day-to-day what her position was going to be, and his counsel indicated
26
     that Ms. Keables had changed her mind several times during the course of preparing the schedules about
27

28
     whether she would file a joint petition or file separately and whether she would agree to surrender the house.

29
                                                                                        Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                           303 N. 67th Street
                                                                                               Seattle WA 98103
     Page 3                                                                                       (206) 623-4382
     This was not an uncommon fact pattern at the time, so I proceeded to hire my realtor, Rich Kim. The order
 1

     approving his employment was signed by Judge Barreca on May 7, 2014 (dkt #14).
 2

 3            At some point in late April or early May, before he had been formally hired, Mr. Kim reported that

 4   Ms. Keables’ divorce attorney, Peggy Fraychineaud Gross had contacted him (Exhibit “A”) and stated that

 5   she (Ms. Keables) had received the house by virtue of a CR2A agreement and that he (Mr. Kim) could not
 6
     sell it. As a result, on May 2 I sent an email (Exhibit “B”) to a Ms. Gross indicating why it was still an
 7
     asset of the bankruptcy estate.
 8
              On May 21, 2014, I received by email a letter from Ms. Keables (Exhibit “C”), indicating that the
 9
     house had been in her family for three generations 1 and she was counting on it to live in with her five
10

11
     children, and asking me to not try to sell the house and saying that she would be forced to retain an attorney.

12            On May 21, 2014 I was also contacted by Taryn Darling-Hill, a bankruptcy attorney representing

13   Ms. Keables, wanting to know more about the sale and whether the estate had been able to obtain a
14
     deficiency waiver from Washington Federal. After an extensive email chain (Ex. “E”), we agreed on June
15
     1 that we would file a separate motion for approval of the sale if there was a deficiency on the sale and the
16
     bank had not waived the deficiency. We then put the property on the market.
17
              Apparently Ms. Keables was not satisfied with this result because on July 31, 2014 I was contacted
18

     by email from Keith Eldridge (Exhibit “F”), a reporter for KOMO-TV who wanted to know why Ms.
19

20   Keables’ house was being sold by a bankruptcy trustee. I believe I talked to him and told him why it was

21   happening in this case and I don’t think he ever did a story on it.

22            In November of 2014, Taryn Darling-Hill notified me and Rich Kim that someone had shown up
23
     without an appointment on Ms. Keables’ porch and tried to use a key from the keybox to open the door.
24
     (Exhibit “G”).
25
              Finally, on January 10, 2015, I signed an offer to sell the house to a Nick Martyn for $175,000
26
     (Exhibit “H”). On January 24, 2015, this offer was terminated after Martyn did an inspection (Exhibit “I’).
27

28
     1
              Although this may be true, it appears that the debtor and Ms. Keables purchased it for market value, paying
29   a full Real Estate Excise Tax on it (Exhibit “D”).
                                                                                           Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                             303 N. 67th Street
                                                                                                 Seattle WA 98103
     Page 4                                                                                         (206) 623-4382
     This offer would have been a short sale by about $85,000, assuming that Ms. Keables had been making the
 1

     payments.
 2

 3            At about this time, I hired Rory Livesey as the attorney for the estate to obtain approval of the

 4   Martyn offer to sell. The order approving his employment was entered on February 5, 2015 (dkt# 26), but

 5   by that time Martyn had inspected the house and had withdrawn his offer.
 6
              On April 25, 2015, I signed an offer from Rehab Designers LLC to purchase the house for $189,950
 7
     (Exhibit “J”). This would have been a short sale to Washington Federal by about $70,000 assuming Ms.
 8
     Keables had been making the payments. However, on March 17, 2015 Washington Federal filed a motion
 9
     for relief from stay indicating that she was delinquent for all payments after May 1, 2014 (dkt # 29). Relief
10

11
     was granted on April 24, 2015 (dkt #35).

12            As Mr. Kim’s declaration explains in more detail, when he tried to get payoff figures from

13   Washington Federal, they refused on the grounds that they believed the estate did not have an interest in
14
     the property. This was very strange since the secured lender does not, in my experience2, try to make an
15
     independent determination about title in a bankruptcy. In a further curious development, unknown to us at
16
     the time, Washington Federal, according to Ms. Keables, “. . . stepped in. Washington Federal assisted me
17
     with getting the Quit Claim Deed and Excise Tax Affidavit for the transfer of the house to my sole
18

     ownership, as well as a modified loan . . .” (Letter to Court, filed as Document 5 in adversary case no. 19-
19

20   01060). None of this, including the filing of the Quit Claim Deed was known to me or, I believe, to Mr.

21   Kim until this letter was filed on June 13, 2019.

22            In any event, Mr. Kim continued to try to establish communication with Washington Federal but
23
     could not get past their insistence that the estate had no interest in the property. Of course, we could have
24
     taken a more aggressive position with Washington Federal, but since it is a small local bank, a more
25
     aggressive approach would not be likely ultimately to yield approval of a short sale. Accordingly, we
26

27

     2
28           By around this time, I had closed 311 short sales since September of 2009, for a total property value of
     $115,971,694 and had obtained in the process, carve-outs totaling in excess of $7.6 million (Declaration of Edmund
29   J. Wood, dkt #49 in In re Rausch, case no. 10-11381 CMA, p. 1-2).
                                                                                          Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                           303 N. 67th Street
                                                                                               Seattle WA 98103
     Page 5                                                                                       (206) 623-4382
     waited to see if Ms. Keables was going to be able to continue to make the payments, since the motion for
 1

     relief from stay had shown that she had not made payments since May of 2014.
 2

 3            The event which changed the landscape in this case was when Ms. Keables listed the house for

 4   sale, indicating her willingness to move. The Multiple Listing Service documentation shows that it was

 5   listed on April 4, 2019 (Exhibit “K”). Mr. Kim then received a call from the Multiple Listing Service noting
 6
     that a new listing had been filed on the same house as his existing listing. This was the first time that we
 7
     knew Ms. Keables had decided to sell the house.
 8
     4.       Going forward, the house should be listed for sale and processed as an equity sale.
 9
              Although as pointed out above, setting a market value for real estate can only be definitively set by
10

11
     the market, Mr. Kim has told me it may sell for enough to pay the costs of sale, costs of administration and

12   50% of the filed claims, which total about $30,800. I would propose allowing the estate to market it for

13   120 days which should be adequate, assuming full cooperation from Ms. Keables, to determine whether an
14
     equity sale is feasible.
15

16
              Declared under Penalty of Perjury under the laws of the State of Washington this 18th day of July,
17
     2019.
18

19

20                                                      /s/ Edmund J. Wood
                                                        Edmund J. Wood, WSBA #3695
21                                                      Chapter 7 trustee

22

23

24

25

26

27

28

29
                                                                                      Wood & Jones, P.S.
     TRUSTEE’S RESPONSE TO SHOW CAUSE                                                        303 N. 67th Street
                                                                                            Seattle WA 98103
     Page 6                                                                                    (206) 623-4382
